Citation Nr: 0928406	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for actinic 
cheilitis, lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, established 
service connection for actinic cheilitis, lower lip, and 
GERD, effective May 1, 2005.  Noncompensable (zero percent) 
evaluations were assigned for both of these disabilities, and 
the Veteran appealed contending that higher ratings were 
warranted.

The Board notes that the Veteran also disagreed with the 
initial ratings assigned for depression; right knee disorder; 
arthritis, bilateral first metatarsal head; arthritis of the 
right elbow and left shoulder; and a left heel disorder.  
Further, these issues were included as part of the June 2006 
Statement of the Case (SOC).  However, by his July 2006 
Substantive Appeal, the Veteran indicated he was only 
perfecting his appeal with respect to the GERD and actinic 
cheilitis claims.  Accordingly, these are the only issues 
over which the Board currently has jurisdiction.  See 
38 C.F.R. §§ 20.200, 20.202.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board finds that 
additional development is required in order to comply with 
the duty to assist.

The Board notes that the Veteran was accorded a VA medical 
examination regarding this case in August 2005.  However, no 
competent medical evidence is of record subsequent to this 
examination which details the severity of the service-
connected GERD and/or actinic cheilitis.  Further, the 
Veteran's accredited representative contended in a July 2009 
statement that this examination was too old to adequately 
evaluate the current state of the condition, and that a new 
examination was warranted.  The representative cited to 
multiple decisions of the United States Court of Appeals for 
Veteran's Claims (Court) in support of this assertion, 
including Olsen v. Principi, 3 Vet. App. 480 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 269 (1992); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); and Allday v. Brown, 7 Vet. 
App. 517 (1995).  The representative also cited to VAOPGCPREC 
11-95, in which VA's General Counsel indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  

In view of the foregoing, the Board must find that the 
Veteran has indicated the service-connected disabilities have 
increased in severity since the last examination.  
Accordingly, a remand is required in order to provide such an 
examination.  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his GERD and 
actinic cheilitis, lower lip, since 
August 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded examination(s) 
to evaluate the current severity of his 
service-connected GERD and his service-
connected actinic cheilitis, lower lip.  
The claims folder should be made 
available to the examiner(s) for review 
of pertinent documents therein in 
connection with the examination(s) and 
the examination report(s) should reflect 
that such a review was conducted.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination 
report(s) to ensure that each is 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the June 2006 SOC, and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

